Exhibit 10.1

FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This First Amendment to Fifth Amended and Restated Loan and Security Agreement
(this “Amendment”) is made as of May 23, 2016, among Regional Management Corp.
(“Regional”), Regional Finance Corporation of South Carolina, Regional Finance
Corporation of Georgia, Regional Finance Corporation of Texas, Regional Finance
Corporation of North Carolina, Regional Finance Corporation of Alabama, Regional
Finance Corporation of Tennessee, Regional Finance Company of New Mexico, LLC,
Regional Finance Company of Oklahoma, LLC, Regional Finance Company of Missouri,
LLC, Regional Finance Company of Georgia, LLC, RMC Financial Services of
Florida, LLC, Regional Finance Company of Louisiana, LLC, Regional Finance
Company of Mississippi, LLC, Regional Finance Company of Kentucky, LLC and
Regional Finance Company of Virginia, LLC (each individually a “Borrower” and
collectively the “Borrowers”), the financial institutions listed therein (such
financial institutions, together with their respective successors and assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”) and Bank of America, N.A. as agent for the Lenders (in its
capacity as agent, the “Agent”).

RECITALS

WHEREAS, the Borrowers, Lenders and Agent are parties to that certain Fifth
Amended and Restated Loan and Security Agreement, dated as of September 18,
2015, as amended (as may be further amended, restated, modified, substituted,
extended, or renewed from time to time, and together with all of its exhibits,
schedules and attachments thereto, collectively the “Loan Agreement”);

WHEREAS, the Borrowers acknowledge that as of the close of business on May 20,
2016, there was outstanding the aggregate principal amount of $363,763,532.98
under the revolving credit facility;

WHEREAS, the Borrowers have requested that the Agent and the Lenders modify
certain provisions of the Loan Agreement and the Agent and the Lenders have
agreed to do so subject to the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

 

Section 1 DEFINED TERMS; RECITALS.

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Loan Agreement. The Borrowers, Lenders and
Agent agree that the Recitals above are a part of this Amendment.

 

Section 2 AMENDMENTS. The Loan Agreement is hereby amended as follows:

 

  a. Section 1.1 of the Loan Agreement is hereby amended by adding the following
new definitions in alphabetical order to such section:

 

  •   “Collateral Agent shall mean Bank of America, N.A., as collateral agent
under the Security Agreement.”



--------------------------------------------------------------------------------

  •   “Security Agreement shall mean that certain Security Agreement, dated May
23, 2016, given by Borrowers, Credit Recovery Associates, Inc. and Regional
Management Receivables, LLC in favor of Collateral Agent for the benefit of
Agent and Wells Fargo Securities, LLC, as agent for the Securitization.”

 

  •   “Securitization Administrative Agent shall mean Wells Fargo Securities,
LLC, as administrative agent under the Securitization Documents.”

 

  b. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Agent Related Persons” and replacing it with the following:

 

  •   “Agent-Related Persons shall mean the Agent, the Collateral Agent and
their Affiliates as well as the officers, directors, employees, agents and
attorneys-in-fact of the Agent, the Collateral Agent and such Affiliates.”

 

  c. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Collection Account Agreements” and replacing it with the
following:

 

  •   “Collection Account Agreements means, collectively, (i) that certain
Second Amended and Restated Deposit Account Control Agreement dated May 23, 2016
entered into between Regional (as agent for the grantors listed therein), the
Collateral Agent, as secured party and Bank of America, as depository bank, as
the same may be amended, restated and supplemented from time to time, (ii) that
certain Second Amended and Restated Deposit Account Control Agreement, dated on
or about May 23, 2016, entered into by and among the companies listed on
Schedule A attached thereto, the Collateral Agent and Wells Fargo Bank, National
Association, as depository bank, as the same may be amended, restated and
supplemented from time to time, and (iii) any other deposit account control
agreement, collection agreement or similar agreement entered into by Regional
(as agent for the grantors listed therein), Collateral Agent and a depository
bank, which establishes the terms of Collateral Agent’s control over the
Collection Accounts.”

 

  d. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Intercreditor Agreement” and replacing it with the following:

 

  •   “Intercreditor Agreement shall mean that certain Amended and Restated
Intercreditor Agreement dated as of May 23, 2016, entered into by the Agent, the
Collateral Agent, Regional, in its individual capacity and as servicer under the
Securitization Documents and Securitization Administrative Agent and as
consented to by the Borrowers and Regional Management Receivables, LLC, as such
Intercreditor Agreement may be amended, restated or otherwise modified and in
effect from time to time, among the Persons then party thereto.”

 

2



--------------------------------------------------------------------------------

  e. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Loan Documents” and replacing it with the following:

 

  •   “Loan Documents shall mean this Agreement, the Notes, the Letters of
Credit and the applications therefor, the Guaranties, the Security Agreement,
the Pledges, the Collateral Assignment, the Fee Letters, the Intercreditor
Agreement, the Collection Account Agreements, Compliance Certificates, and all
other agreements, instruments, and documents heretofore, now or hereafter
evidencing, securing, guaranteeing or otherwise relating to the Obligations, the
Collateral, the security interest in the Collateral, or any other aspect of the
transactions contemplated by this Agreement.”

 

  f. Section 4.1 of the Loan Agreement is hereby amended by adding the following
paragraph to the end of such section:

 

  •   “With respect to Collateral that consists of Facility Accounts (as defined
in the Intercreditor Agreement), Regional (as agent for the Borrowers and the
Securitization Borrower (as defined in the Intercreditor Agreement)), pursuant
to the Security Agreement, will grant a security interest in such Facility
Accounts to Collateral Agent. The rights and remedies of the Collateral Agent,
the Agent and the Securitization Administrative Agent shall be governed by the
provisions of the Intercreditor Agreement.”

 

  g. Section 4.2(a) of the Loan Agreement is hereby amended by adding the
following parenthetical after the word “Lenders” in such section:

 

  •   “(and Collateral Agent as to the Facility Accounts (as defined in the
Intercreditor Agreement))”.

 

  h. A new Section 5.2(g) of the Loan Agreement is hereby added as follows:

 

  •   “(g) Intercreditor Agreement. To the extent that the provisions of the
Intercreditor Agreement conflict with the provisions of this Section 5.2, the
provisions of the Intercreditor Agreement shall control.”

 

Section 3 REPRESENTATIONS AND WARRANTIES.

Each of the Borrowers hereby represents and warrants to the Agent, as of the
Amendment Effective Date, as follows:

3.1 Authorization; Enforceability; Ratification. This Amendment has been duly
and validly executed by an authorized officer of such Borrower and constitutes
the legal, valid and binding obligation of such Borrower enforceable against
such Borrower in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally. The Loan Agreement remains in full force and effect
and remains the valid and binding obligation of each such Borrower enforceable
against such Borrower in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally.

 

3



--------------------------------------------------------------------------------

3.2 No Default or Event of Default. No Default or Event of Default is existing
under the Loan Agreement and no Default or Event of Default will occur as a
result of the effectiveness of this Amendment.

3.3 Restatement of Representations and Warranties; Schedules. The
representations and warranties of such Borrower contained in the Loan Agreement
and the other Loan Documents are true and correct in all material respects
(except that if any such representation or warranty contains any materiality
qualifier, such representation or warranty shall be true and correct in all
respects) on and as of the date of this Amendment as though made on the date of
this Amendment (except for representations and warranties that expressly relate
to an earlier date). The Schedules to the Loan Agreement are accurate and
complete on and as of the date of this Amendment (except for Schedules that
expressly relate to an earlier date).

 

Section 4 CONDITIONS TO EFFECTIVENESS.

This Amendment shall become effective as of the date and time (the “Amendment
Effective Date”) at which the Agent shall have received from each Borrower: (a)
a counterpart of this Amendment, executed and delivered by a duly authorized
officer of such Borrower, (b) an opinion of Alston & Bird, LLP, in form and
content acceptable to Agent in connection with the Intercreditor Agreement and
the Security Agreement and (c) an executed copy of each of the amendments to
the: (i) Intercreditor Agreement and (ii) Collection Account Agreements, each in
form and content approved by Agent.

 

Section 5 MISCELLANEOUS.

5.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
conflict of law principles except federal laws relating to national banks.

5.2 Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

5.3 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all of which taken
together shall constitute but one and the same instrument, and counterparts
hereof may be delivered by facsimile or .PDF electronic transmission which shall
be effective as a manually signed original counterpart.

5.4 Headings. Section headings used in this Amendment are for the convenience of
reference only and are not a part of this Amendment for any other purpose.

5.5 Negotiations. By accepting this Amendment, each Borrower acknowledges and
agrees that all of the provisions contained herein were negotiated and agreed to
in good faith after discussion with the Agent.

 

4



--------------------------------------------------------------------------------

5.6 Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not operate, except as set forth in Sections 2, as, or be deemed
or construed to be, a waiver: (a) of any right, power or remedy of the Agent
under the Loan Agreement or the other Loan Documents or (b) of any term,
provision, representation, warranty or covenant contained in the Loan Agreement
or any other Loan Document. Further, none of the provisions of this Amendment,
except as set forth in Section 2, shall constitute, be deemed to be or construed
as, a waiver of any Default or Event of Default under the Loan Agreement.

5.7 Reference to and Effect on the Loan Agreement; Successor and Assigns. Upon
the effectiveness of this Amendment, each reference in the Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall
mean and be a reference to the Loan Agreement, as modified by this Amendment and
each reference to the Loan Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Loan Agreement shall
mean and be a reference to the Loan Agreement, as modified by this Amendment.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.

5.8 Acknowledgment; Release of Claims. No Borrower is aware of any claim or
offset against, or defense or counterclaim to, such Borrower’s obligations or
liabilities under the Loan Agreement or any Loan Document to which it is a
party. In consideration of the Lender’s agreements contained in this Amendment,
each Borrower hereby irrevocably releases and forever discharges the Agent and
its Affiliates, subsidiaries, successors, assigns, directors, officers,
employees, agents, consultants and attorneys (each, a “Released Person”) of and
from any and all claims, suits, actions, investigations, proceedings or demands,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law of any kind or character, known or
unknown, which such Borrower ever had or now has against the Agent or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of the Agent or any other Released Person relating to the Loan Agreement or any
Loan Document on or prior to the date hereof.

5.9 Reaffirmation. Each of the parties hereto (as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such party grants
liens or security interests in its property or otherwise acts as accommodation
party or guarantor, as the case may be, under the Loan Documents) hereby: (i)
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Loan Agreement and the other Loan Documents
to which it is a party and (ii) to the extent such party has granted liens on or
security interests in any of its property pursuant to the Loan Agreement or any
other Loan Document as security for or otherwise guaranteed the Obligations,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations. Each of the parties hereto hereby consents to this
Amendment and hereby ratifies and affirms the Loan Agreement and the other Loan
Documents, as modified hereby.

5.10 Waiver of Jury Trial. Each party hereto waives to the fullest extent
permitted by law, any right it may have to a trial by jury of any claim,
counterclaim, action or other proceeding arising under or relating to this
amendment or the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

5.11 Loan Document. This Amendment is a Loan Document.

5.12 Fees and Expenses. The Borrowers shall pay all outstanding costs, expenses
and fees of the Agent and its advisors, service providers and legal counsels
incurred in connection with the documentation of this Amendment.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or agents thereunto duly authorized as of
the date first written above.

 

REGIONAL MANAGEMENT CORP. REGIONAL FINANCE CORPORATION OF SOUTH CAROLINA
REGIONAL FINANCE CORPORATION OF GEORGIA REGIONAL FINANCE CORPORATION OF TEXAS
REGIONAL FINANCE CORPORATION OF NORTH CAROLINA REGIONAL FINANCE CORPORATION OF
ALABAMA REGIONAL FINANCE CORPORATION OF TENNESSEE REGIONAL FINANCE COMPANY OF
OKLAHOMA, LLC REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC REGIONAL FINANCE
COMPANY OF MISSOURI, LLC REGIONAL FINANCE COMPANY OF GEORGIA, LLC REGIONAL
FINANCE COMPANY OF MISSISSIPPI, LLC REGIONAL FINANCE COMPANY OF LOUISIANA, LLC
RMC FINANCIAL SERVICES OF FLORIDA, LLC REGIONAL FINANCE COMPANY OF KENTUCKY, LLC
REGIONAL FINANCE COMPANY OF VIRGINIA, LLC, as Regional Borrowers By:  

/s/ Donald E. Thomas

Name:   Donald E. Thomas Title:   EVP and CFO Address:   509 West Butler Road,
Greenville, South Carolina 29607



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent By:  

/s/ Bruce Jenks

Name:   Bruce Jenks Title:   Senior Vice President Address:  

4 Sentry Parkway, Suite 200 Blue Bell, PA 19422

Attn:   Bruce Jenks Telecopy:   646-834-9753



--------------------------------------------------------------------------------

SCHEDULE 4.4

LOCATIONS OF BOOKS AND RECORDS AND COLLATERAL

The following is a correct and complete list of the locations of all books and
records concerning the Collateral, the locations of the Collateral, and the
locations of all Borrowers’ places of business as of the Closing Date:

501 West Butler Road, Greenville, South Carolina 29607

503 West Butler Road, Greenville, South Carolina 29607

507 West Butler Road, Greenville, South Carolina 29607

509 West Butler Road, Greenville, South Carolina 29607

511 West Butler Road, Greenville, South Carolina 29607

9303 Monroe Road, Suite A, Charlotte, North Carolina 28270

The following branch locations:

 

Branch #

  

Street Address

 

City

 

State

  

Zip

101    101 Verdae Boulevard, Suite 130   Greenville   SC    29607-3887 102   
528 Knox Abbott Drive   Cayce   SC    29033-4125 103    515 North Limestone
Street   Gaffney   SC    29340-2434 104    1924 Remount Road   North Charleston
  SC    29406-3241 105    120 Highway 14, Suite C   Simpsonville   SC   
29681-6056 106    2303 Boundary Street, Suite 3   Beaufort   SC    29902-3720
107    1200 Sam Rittenburg Boulevard, Suite B   Charleston   SC    29407-5006
108    6729 Two Notch Road Suite L   Columbia   SC    29223-7535 109    314
Richland Avenue West   Aiken   SC    29801-3868 110    110A N. Memorial Avenue  
Walterboro   SC    29488-3908 111    1047 Broad Street   Camden   SC   
29020-4307 112    592 N. Anderson Road   Rock Hill   SC    29730-7300 113    251
Broad Street   Sumter   SC    29150-4146 114    1450 W. O. Ezell Boulevard,
Suite 950   Spartanburg   SC    29301-1500 115    718A Montague Avenue  
Greenwood   SC    29649-1439 118    302 Main Street   Conway   SC    29526-5131
119    1113 N. Fraser Street   Georgetown   SC    29440-2851 121    2705 North
Main Street, Suite C   Anderson   SC    29621-3283 122    642 John C. Calhoun
Drive   Orangeburg   SC    29115-6169 123    810 Dutch Square Boulevard, Suite
102   Columbia   SC    29210-7318 124    145 Hwy 15 & 401 Bypass, Suite 7  
Bennettsville   SC    29512-4359 125    112 East Carolina Avenue   Hartsville  
SC    29550-4214 126    115 E. Richardson Avenue   Summerville   SC   
29483-6332 127    1337 Wilson Road   Newberry   SC    29108-3061 128    109 East
Main Street   Lake City   SC    29560-2626 129    410 N. Duncan Bypass, Suite D
  Union   SC    29379-8641 130    517 Radford Blvd, Suite D   Dillon   SC   
29536-2469 131    1309 B West Poinsett Street   Greer   SC    29650-1251 132   
605 Broadway Street   Myrtle Beach   SC    29577-3814



--------------------------------------------------------------------------------

Branch #

  

Street Address

 

City

 

State

  

Zip

133    6932 Calhoun Memorial Hwy., Suite G   Easley   SC    29640-3572 134   
226 S. Main Street   Lancaster   SC    29720-2444 135    1107 East Godbold
Street   Marion   SC    29571-3907 136    129 Lee Avenue   Hampton   SC   
29924-3439 137    233 Second Street   Cheraw   SC    29520-2401 139    141 E.
Church Street, Suite M   Batesburg-Leesville   SC    29070-7066 140    104 Bi-Lo
Way, Suite A2   Moncks Corner   SC    29461-3975 141    197 Main Street  
Barnwell   SC    29812-1847 142    721 U.S. Hwy. 321 Bypass S, Unit 11  
Winnsboro   SC    29180-6326 143    3720 Boiling Springs Rd, Suite F   Boiling
Springs   SC    29316-5760 144    211 Oconee Square Drive   Seneca   SC   
29678-2546 145    507 N. Harper Street, Suite D   Laurens   SC    29360-2337 146
   348 North Highway 701, Unit 1   Loris   SC    29569-2464 147    404 E.
Martintown Road, Suite D   North Augusta   SC    29841-4236 148    710 E.
Liberty Street, Suite 102   York   SC    29745-2701 149    200 West Mill Street
  Kingstree   SC    29556-3340 151    134 Saint James Avenue, Suite 6   Goose
Creek   SC    29445-2995 152    815 West Greenwood Street, Suite 3   Abbeville  
SC    29620-2471 153    229 Apple Square Plaza   Edgefield   SC    29824-4203
154    218 City Square   Belton   SC    29627-1433 155    1035 Johnnie Dodds
Blvd., Suite C-7   Mt. Pleasant   SC    29464-6154 156    867 U.S. Highway 17
South   North Myrtle Beach   SC    29582-3428 157    7509 Garners Ferry Road,
Suite F   Columbia   SC    29209-2664 158    3405 White Horse Road, Suite C  
Greenville   SC    29611-5947 159    4490 Socastee Boulevard   Myrtle Beach   SC
   29588-7206 160    7249 Saint Andrews Road, Suite B   Columbia   SC   
29212-1178 180    2523 S. Cashua Drive   Florence   SC    29501-5350 187    475
N. Main Street, Suite D   Hemingway   SC    29554-9191 189    103 South Brooks
Street   Manning   SC    29102-3111 190    509 12th Street   West Columbia   SC
   29169-6334 301    2301 Wade Hampton Blvd., Suite 3   Greenville   SC   
29615-1059 302    710 South Pendleton Street   Easley   SC    29640-3526 303   
6729 Two Notch Road, Unit B   Columbia   SC    29223-7535 304    110 Garner
Road, Suite 10   Spartanburg   SC    29303-3155 305    1291 John C. Calhoun
Drive   Orangeburg   SC    29115-6672 306    1222 West Evans Street   Florence  
SC    29501-3322 307    8600 Dorchester Road, Suite 203   North Charleston   SC
   29420-7383 308    479 Bypass 72 NW, Suite 111   Greenwood   SC    29649-1405
309    5175 Sunset Boulevard, Suite 4   Lexington   SC    29072-7320 311    124
Commons Parkway   Anderson   SC    29621 312    1300 Savannah Highway, Suite 11
  Charleston   SC    29407-7849 313    708 Bultman Drive   Sumter   SC   
29150-2517



--------------------------------------------------------------------------------

Branch #

  

Street Address

 

City

 

State

  

Zip

501    2523 East Fifth Street   Tyler   TX    75701-3544 502    1518
Pennsylvania Avenue   Fort Worth   TX    76104-2027 503    217 S. Oklahoma
Avenue, Suite D   Weslaco   TX    78596-7970 504    2912 N. Laurent Street  
Victoria   TX    77901-4141 505    509 S. Bicentennial Blvd   McAllen   TX   
78501-5217 506    318 E. Jackson Street   Harlingen   TX    78550-6850 507   
502 W. Calton Road, Suite 109   Laredo   TX    78041-6631 508    2200 Boca Chica
Blvd, Suite 104   Brownsville   TX    78521-2241 509    1121 SW Military Drive,
Suite 101   San Antonio   TX    78221-1672 510    4918 Ayers Road, Ayers Plaza,
Suite 136   Corpus Christi   TX    78415-1431 511    1104-B North Meadow  
Laredo   TX    78040-5349 512    2400 Veterans Blvd., Suite 10   Del Rio   TX   
78840-3136 513    4761 E. Hwy. 83, Suite B   Rio Grande City   TX    78582-6494
514    2708 H E. Griffin Parkway   Mission   TX    78572-3309 515    206-B West
San Antonio Street   San Marcos   TX    78666-5585 516    14145 Nacogdoches
Road, Suite 1   San Antonio   TX    78247-1931 517    220 Jefferson Street  
Eagle Pass   TX    78852-4820 518    2551 Judson Road, Suite C   Longview   TX
   75605-4645 519    8868 Research Boulevard, Suite 705   Austin   TX   
78758-8522 520    3221 Wurzbach Road   San Antonio   TX    78238-4002 521    218
E. Kleberg Avenue   Kingsville   TX    78363-4573 522    840 Secretary Drive  
Arlington   TX    76015-1640 523    817 W. Pioneer Parkway, Suite 156   Grand
Prairie   TX    75051-4738 524    1615 N. Valley Mills Drive   Waco   TX   
76710-2552 525    3655 Fredericksburg Road, Suite 119   San Antonio   TX   
78201-3859 526    1710 C, Suite 101 South Texas Avenue   Bryan   TX   
77802-1019 527    2314 W. Adams Avenue, Suite C   Temple   TX    76504-3931 528
   2725 NE 28th Street, Suite 130   Fort Worth   TX    76111-2966 529    1918
North Story Rd.   Irving   TX    75061-1936 530    3115 S. 1st Street   Garland
  TX    75041-3422 531    719 West William Cannon Drive, Suite 112   Austin   TX
   78745-3981 532    613 East University Drive   Edinburg   TX    78539-3627 533
   1804 Wirt Road   Houston   TX    77055-2407 534    5517 Airline Drive, Suite
E   Houston   TX    77076-4946 535    3910 Fairmont Parkway, Suite D   Pasadena
  TX    77504-3066 536    12220 Murphy Road, Suite H   Stafford   TX   
77477-2410 537    6240 Phelan Boulevard   Beaumont   TX    77706-6120 538   
4525 Rigsby Avenue, Suite 106   San Antonio   TX    78222-1275 539    459 Uvalde
Road   Houston   TX    77015-3717 540    3401 W. Davis Street, Suite A1   Conroe
  TX    77304-1841 541    6003 Bellaire Blvd., Suite G   Houston   TX   
77081-5421 542    500 N. Oregon, Suite E   El Paso   TX    79901-1124



--------------------------------------------------------------------------------

Branch #

  

Street Address

 

City

 

State

  

Zip

543    8720 Alameda Avenue, Suite A   El Paso   TX    79907-6275 544    10755 N.
Loop Drive, Suite P   Socorro   TX    79927-4694 545    3333 N. Yarbrough Drive,
Suite V   El Paso   TX    79925-1739 546    9861 Dyer Street, Suite 4   El Paso
  TX    79924-4747 547    6920 Delta Drive, Suite 2   El Paso   TX    79905-5519
548    1605 George Dieter Drive, Suite 302   El Paso   TX    79936-6586 549   
3806 Avenue I, Suite 22   Rosenberg   TX    77471-3951 550    7500 Eckhert Road,
Suite 460   San Antonio   TX    78240-3068 551    5015 FM 2920 Road, Suite B  
Spring   TX    77388-3114 552    230 W. Parker Road, Suite 190   Plano   TX   
75075-2383 553    11819 West Avenue, Suite 2   San Antonio   TX    78216-2533
554    3465 W. Walnut Street, Suite 107   Garland   TX    75042-7169 555    1015
S. Mays Street, Suite 101   Round Rock   TX    78664-6745 556    6242 Rufe Snow
Drive, Suite 230   North Richland Hills   TX    76148-3347 557    1703 Shaver
Street   Pasadena   TX    77502-2027 558    2550 Broadway Street   Pearland   TX
   77581 559    11925 Southwest Freeway, Suite 6   Stafford   TX    77477-2300
560    4485 North Freeway   Houston   TX    77022 561    873 S. Mason Road,
Suite 324   Katy   TX    77450-3882 562    3917 W. Camp Wisdom Road, Suite 107  
Dallas   TX    75237-2468 563    2506 25th Avenue North, Suite 2   Texas City  
TX    77590-4666 564    2901 Alta Mere Drive, Suite 1000   Fort Worth   TX   
76116-4180 565    1700 N. Zaragoza Road, Suite 103   El Paso   TX    79936-7964
566    14181 Northwest Freeway   Houston   TX    77040-5013 567    1931 Texas
Parkway   Missouri City   TX    77489-3121 568    1101 E. Highway 6, Suite A  
Alvin   TX    77511-2878 569    2364 E. Southcross Blvd.   San Antonio   TX   
78223-2263 570    1420 FM1960 Bypass Rd. E, Suite 118   Humble   TX   
77338-3934 571    5488 Walzem Road   San Antonio   TX    78218-2125 572    2301
N. Collins Street, Suite 116   Arlington   TX    76011-2645 573    901 N Raul
Longoria Rd, Suite 4   San Juan   TX    78589-3747 574    4010 W. Commerce
Street, Suite 101   San Antonio   TX    78207-3650 575    4902 Holly Road, Suite
112   Corpus Christi   TX    78411-4767 576    16876 Stuebner Airline Road  
Spring   TX    77379-6207 577    713 W Wheatland Rd   Duncanville   TX    75116
578    3719 N Fry Rd, Suite O   Katy   TX    77449-6740 579    4509 50th Street
  Lubbock   TX    79414-3611 580    4070 N. Belt Line Road, Suite 153   Irving  
TX    75038-5010 581    12637 Westheimer Road, Suite 150   Houston   TX   
77077-5746 582    9714 Potranco Road, Suite 113   San Antonio   TX    78251-9617
583    2400 E. Oltorf Street, Suite 12A   Austin   TX    78741-4567 584    2644
SW 34th Avenue   Amarillo   TX    79109-4806



--------------------------------------------------------------------------------

Branch #

  

Street Address

 

City

 

State

  

Zip

585    1607 East 8th Street   Odessa   TX    79761-4806 586    2252 E. Main
Street   Uvalde   TX    78801-4947 587    1645 Pat Booker Road, Suite 115  
Universal City   TX    78148-3400 588    810 E. Veterans Blvd, Suite F  
Palmview   TX    78572-5019 589    3552 Sherwood Way   San Angelo   TX   
76901-3533 590    7097 N Expressway 77, Suite 4   Olmito   TX    78575-9808 591
   3482 Catclaw Drive   Abilene   TX    79606-8224 592    1909 Texoma Parkway,
Suite G   Sherman   TX    75090-2668 593    3301 E. Rancier Avenue, Suite 103G  
Killeen   TX    76543-7855 594    601 Sunset Street   Denton   TX    76201-2665
595    1812 Santa Fe Drive, Suite D   Weatherford   TX    76086-6429 596    2708
Southwest Parkway, Suite 114   Wichita Falls   TX    76308-3727 597    386 Landa
Street, Suite B   New Braunfels   TX    78130-5401 598    120 FM 2821 Road W,
Suite C   Huntsville   TX    77320-8414 601    473 Hendersonville Road, Suite A
  Asheville   NC    28803-2892 602    2367 Hwy 70 SE   Hickory   NC   
28602-8300 650    2568 West Franklin Blvd.   Gastonia   NC    28052-1250 651   
7309 E. Independence Blvd., Suite 24   Charlotte   NC    28227-9439 652    230
Signal Hill Drive   Statesville   NC    28625-4327 653    3733 B Farmington
Drive   Greensboro   NC    27407-6246 654    2108 N. Centennial Street, Suite
114   High Point   NC    27262-7742 655    3193-D Peters Creek Parkway  
Winston-Salem   NC    27127-4710 656    811 S. Jake Alexander Blvd.   Salisbury
  NC    28147-9058 657    5210 North Tryon Street, Unit B   Charlotte   NC   
28213-7059 658    3306 Highway 74 West, Unit D   Monroe   NC    28110-8695 659
   6407 South Blvd., Suite J   Charlotte   NC    28217-4401 660    638
Spartanburg Highway, Suite 30   Hendersonville   NC    28792-5921 661    2140 S.
Church Street   Burlington   NC    27215-5328 662    704-C E. Broad Avenue  
Rockingham   NC    28379-4343 663    1337 C East Dixie Drive   Asheboro   NC   
27203-8889 664    3379 Cloverleaf Parkway   Kannapolis   NC    28083-6991 665   
808 East Franklin Blvd.   Gastonia   NC    28054-4241 667    2403 Battleground
Avenue, Suite 10   Greensboro   NC    27408-4035 668    420 Eastwood Road, Suite
101   Wilmington   NC    28403-1866 669    4011 Capital Blvd., Suite 123  
Raleigh   NC    27604-3486 670    5410 NC Highway 55, Suite R   Durham   NC   
27713-7802 671    4964 Martin View Lane   Winston-Salem   NC    27104-5066 672
   1111 Ireland Drive, Suite 102   Fayetteville   NC    28304-3329 673    588
Bailey Road, Suite E   Lumberton   NC    28358-2470 674    3250 Wilkinson Blvd,
Suite H   Charlotte   NC    28208-5667 675    1330 Fifth Avenue, Suite 250  
Garner   NC    27529-3638 676    2630 S. Main Street, Suite 103   High Point  
NC    27263-1941



--------------------------------------------------------------------------------

Branch #

  

Street Address

 

City

 

State

  

Zip

677    12265 Capital Boulevard   Wake Forest   NC    27587-6200 678    4731
Ramsey Street   Fayetteville   NC    28311-1614 679    260 Summit Square Blvd,
Unit A6   Winston-Salem   NC    27105-1461 680    2316 S. 17th Street, Suite 120
  Wilmington   NC    28401-7913 681    1331 Mebane Oaks Road   Mebane   NC   
27302-9681 682    5539 W. Market Street   Greensboro   NC    27409-2525 683   
3607 Matthews Mint Hill Road, Suite 10   Matthews   NC    28105-4146 684    460
Moye Boulevard, Suite 103   Greenville   NC    27834-2886 701    7118
Maynardville Highway   Knoxville   TN    37918-5738 702    3014 Bristol Highway,
Suite 3   Johnson City   TN    37601-1512 703    421 West Stone Drive, Suite 3  
Kingsport   TN    37660-3270 704    1135 Volunteer Parkway, Suite 1   Bristol  
TN    37620-4658 705    5716 Ringgold Road, Unit 106   Chattanooga   TN   
37412-3597 706    891 Keith Street NW, Suite 6   Cleveland   TN    37311-1879
707    126 The Crossings   Crossville   TN    38555-8754 708    1645 Downtown
West Blvd., Unit 11   Knoxville   TN    37919-5411 709    516 S. Willow Avenue  
Cookeville   TN    38501-3727 710    1631 E. Andrew Johnson Highway   Morristown
  TN    37814-5401 711    1636 Memorial Blvd.   Murfreesboro   TN    37129-2104
712    224 West Main Street, Suite D   Lebanon   TN    37087-2680 713    136
Bear Creek Pike, Suite E   Columbia   TN    38401-2484 714    2565 East Andrew
Johnson Hwy.   Greeneville   TN    37745-0951 715    319 Vann Drive, Suite B  
Jackson   TN    38305-6032 716    2021 Gallatin Pike North, Suite 240   Madison
  TN    37115-2029 717    200 Able Drive, Suite 16   Dayton   TN    37321-6034
718    121 Henslee Drive, Suite H   Dickson   TN    37055-2076 719    1321 Bell
Road   Antioch   TN    37013-3730 720    371 West Church Street   Lexington   TN
   38351-2096 721    7444 Winchester Road, Suite 104   Memphis   TN   
38125-2206 801    449 George Wallace Drive   Gadsden   AL    35903-2282 802   
2699 Sandlin Rd. SW, Suite B-2   Decatur   AL    35601-7343 803    4925
University Drive, Suite 110   Huntsville   AL    35816-1849 804    2801 Mall
Road, Suite 9   Florence   AL    35630-1676 805    8144 U.S. Highway 431  
Albertville   AL    35950-1135 806    1225 Snow Street, Suite 4   Oxford   AL   
36203-1964 807    1710 2nd Avenue SW, Suite 5   Cullman   AL    35055-5337 808
   3659 Lorna Road, Suite 125   Hoover   AL    35216-5958 809    2001 Skyland
Blvd. East, Suite C-1   Tuscaloosa   AL    35405-1545 810    1930 Edwards Lake
Road, Suite 120   Birmingham   AL    35235-3719 811    246 Interstate Commercial
Park Loop   Prattville   AL    36066-7361 812    3074 Ross Clark Circle, Suite 8
  Dothan   AL    36301-1194 813    2140 East University Drive, Suite E   Auburn
  AL    36830-1853



--------------------------------------------------------------------------------

Branch #

  

Street Address

 

City

 

State

  

Zip

814    6144 Atlanta Highway   Montgomery   AL    36117-2800 815    3304 US
Highway 80 West, Suite E   Phenix City   AL    36870-6405 816    220 Town Mart  
Clanton   AL    35045-3784 817    792 Commerce Drive, Suite 101   Alexander City
  AL    35010-4213 818    5238 US Highway 90 West, Suite D   Mobile   AL   
36619-4220 819    5031 Ford Parkway, Suite 104   Bessemer   AL    35022-5284 820
   6345 Airport Boulevard, Suite G   Mobile   AL    36608-3127 821    1237
Highway 231 South   Troy   AL    36081-3054 822    631 Willow Lane, Suite K  
Greenville   AL    36037-8028 823    1605 S. Broad Street   Scottsboro   AL   
35768-2610 824    458 1st Street SW   Alabaster   AL    35007-9703 825    4405
N. College Avenue, Suite C   Jackson   AL    36545-2045 826    1123 N. McKenzie
Street   Foley   AL    36535-3550 827    1209 N. Main Avenue   Sylacauga   AL   
35150-1648 828    33208 Highway 43, Suite A   Thomasville   AL    36784-1631 829
   906 McMeans Avenue, Suite B   Bay Minette   AL    36507-3308 830    306
Palisades Boulevard, Suite 4   Homewood   AL    35209-5148 831    632 Boll
Weevil Circle   Enterprise   AL    36330-2734 870    1310 Quintard Avenue  
Anniston   AL    36201-4620 871    959 Gilbert Ferry Road, SE, Suite M   Attalla
  AL    35954-3335 872    3186 Alabama Highway 157   Cullman   AL    35058-0686
873    841 Odum Road, Suite 105   Gardendale   AL    35071-4112 875    1811
Highway 78 East, Suite 110   Jasper   AL    35501-4081 876    2206 Village Drive
  Moody   AL    35004-3241 877    1986 US Highway 78 East   Oxford   AL   
36203-2020 881    583 Brindlee Mountain Parkway   Arab   AL    35016-1054 882   
920 Highway 72 E   Athens   AL    35611-4318 883    981 US Highway 431 South  
Boaz   AL    35957-1749 885    2314 6th Avenue SE, Suite B   Decatur   AL   
35601-6565 886    2415 Rosedale Street, Suite C   Muscle Shoals   AL   
35661-6427 887    2308 Gault Avenue North   Fort Payne   AL    35967-3644 888   
587 Highway 31 NW, Suite A   Hartselle   AL    35640-4470 889    700 Airport
Road, Suite E   Huntsville   AL    35802-4360 890    800 Highway 78 East, Suite
300   Jasper   AL    35501-3912 891    80 McFarland Blvd., Suite 2   Northport  
AL    35476-3332 893    305 E. Battle Street, Suite A   Talladega   AL   
35160-2421 894    2401 Stemley Bridge Road, Suite 13   Pell City   AL   
35128-2393 901    7141 S. Western Avenue, Suite C   Oklahoma City   OK   
73139-2000 902    2108 A W. Lindsey Street   Norman   OK    73069-4108 903   
6221 N. Meridian Avenue   Oklahoma City   OK    73112-1249 904    1300 West
Vandament Avenue, Suite 2301   Yukon   OK    73099-4575 905    1510 N. Kickapoo
Avenue, Suite 1   Shawnee   OK    74804-4331



--------------------------------------------------------------------------------

Branch #

  

Street Address

 

City

 

State

  

Zip

906    2135 NW 23rd Street   Oklahoma City   OK    73107 907    1915 W. Gore
Boulevard, Suite 3   Lawton   OK    73501-3661 908    1208 North York Street,
Suite B   Muskogee   OK    74403-2562 909    3202 S. Memorial Drive, Suite 7A  
Tulsa   OK    74145-1322 910    1231 SE Frank Phillips Boulevard   Bartlesville
  OK    74003-4321 911    806 S. Aspen Avenue, Suite B   Broken Arrow   OK   
74012-4884 912    305 W. Taft Road   Sapulpa   OK    74066-5436 913    1942 S.
Highway 66   Claremore   OK    74019-4371 914    1500 Hoppe Boulevard, Suite 6  
Ada   OK    74820-2309 915    120 N. 5th Street   Chickasha   OK    73018-2406
916    302 W. Edmond Road   Edmond   OK    73003-5600 917    1212 Merrick Drive,
Suite 5   Ardmore   OK    73401-1824 918    2329 W. Willow Road   Enid   OK   
73703-2433 919    639 NW 7th Street   Moore   OK    73160-3803 920    701 N Main
Street   Stillwater   OK    74075-5410 921    200 E. Choctaw Avenue   McAlester
  OK    74501-5026 922    111 S. Main Street   Miami   OK    74354-7024 923   
3040 S. Muskogee Avenue, Suite 101   Tahlequah   OK    74464-5485 924    2135 NW
23rd Street   Oklahoma City   OK    73107 925    512 Plaza Court   Sand Springs
  OK    74063 926    2501 N. 14th Street   Ponca City   OK    74601-1734 927   
1519 N Highway 81   Duncan   OK    73533-1407 928    6961 S. Lewis Avenue  
Tulsa   OK    74136-3914 1001    2300 North Main Street, Suite 205   Las Cruces
  NM    88001-1117 1002    1215 Anthony Drive, Suite G   Anthony   NM   
88021-9371 1003    5504 Menaul Boulevard NE, Suite G-East   Albuquerque   NM   
87110-3184 1004    5300 Sequoia Road NW, Suite L   Albuquerque   NM   
87120-1418 1005    1001 Golf Course Road SE, Suite 103   Rio Rancho   NM   
87124-2575 1006    200 1st Street, Suite C   Alamogordo   NM    88310-6517 1007
   3000 E. 20th Street, Suite B   Farmington   NM    87402-5350 1008    2404
Cerrillos Road   Santa Fe   NM    87505-3392 1009    1698 Rio Bravo Blvd SW,
Suite C   Albuquerque   NM    87105-6000 1010    2013 N. Prince Street   Clovis
  NM    88101-4858 1011    101 W Broadway St   Hobbs   NM    88240-6001 1012   
107 E 5th Street   Roswell   NM    88201-6205 1013    1331 Juan Tabo Blvd NE,
Suite 2C   Albuquerque   NM    87112-4463 1014    1405 S. Valley Drive, Suite
700   Las Cruces   NM    88005-3132 1015    601 Main Street SE, Suite 23A   Los
Lunas   NM    87031-4309 1016    527 N. Riverside Drive, Suite F   Espanola   NM
   87532-3382 1017    1900 E Historic Highway 66, Suite E   Gallup   NM   
87301-4883 1018    2514 7th Street, Suite E   Las Vegas   NM    87701-4988 1101
   6409 Abercorn Street, Suite A   Savannah   GA    31405-5796



--------------------------------------------------------------------------------

Branch #

  

Street Address

 

City

 

State

  

Zip

1102    3421-6 Cypress Mill Road   Brunswick   GA    31520-2876 1103    2768
Cumberland Blvd SE   Smyrna   GA    30080-3048 1104    3412 Wrightsboro Rd,
Suite 902   Augusta   GA    30909-1099 1105    1200 Ernest W Barrett Pkwy NW
Suite 216   Kennesaw   GA    30144-4513 1106    690 Hwy 29 N, Suite 135   Athens
  GA    30601-1545 1107    322 Oak Street, Suite 4   Gainesville   GA   
30501-3580 1108    860 Duluth Hwy, Suite 1520   Lawrenceville   GA    30043-5374
1201    3260 Electric Road, Suite 501   Roanoke   VA    24018-6400 1202    165
Holt Garrison Pkwy, Unit 560B   Danville   VA    24540-5949 1203    3920 Wards
Road, Suite E   Lynchburg   VA    24502-3569 1204    4511 John Tyler Hwy, Suite
A   Williamsburg   VA    23185-2415 1205    614 Albemarle Square  
Charlottesville   VA    22901-7406 1206    5694 Brook Road   Richmond   VA   
23227-2274 1207    65 Conston Avenue   Christiansburg   VA    24073-1164 1208   
340 Town Center Drive   Abingdon   VA    24210-3248



--------------------------------------------------------------------------------

SCHEDULE 7.6

GAAP EXCEPTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.9

PERMITTED LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.10

LICENSES

None.



--------------------------------------------------------------------------------

SCHEDULE 7.13

COMPLIANCE WITH LAWS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.16

SUBSIDIARIES

Each of the entities listed below is a direct or indirect wholly owned
subsidiary of Regional Management Corp.

Regional Finance Corporation of Alabama

Regional Finance Corporation of Georgia

Regional Finance Corporation of North Carolina

Regional Finance Corporation of South Carolina

Regional Finance Corporation of Tennessee

Regional Finance Corporation of Texas

Regional Finance Company of Oklahoma, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of New Mexico, LLC (wholly-owned by Regional Finance
Corporation of South Carolina)

Regional Finance Company of Missouri, LLC

Regional Finance Company of Louisiana, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Mississippi, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

RMC Financial Services of Florida, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Georgia, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Kentucky, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Virginia, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Upstate Motor Company

Credit Recovery Associates, Inc.

RMC Reinsurance, LTD

Regional Management Receivables, LLC



--------------------------------------------------------------------------------

SCHEDULE 7.19

BANK ACCOUNTS

 

Bank Name

  

Account

Number

  

City

  

State

  

Purpose

  

Company Name

  

Sweep

Account

Arvest Bank    XXXXXXXXX    Bartlesville    OK    Depository    Regional Finance
Company of Oklahoma, LLC    BancFirst    XXXXXXXXX    Ardmore    OK   
Depository    Regional Finance Company of Oklahoma, LLC    BB & T    XXXXXXXXX
   Brunswick    GA    Depository    Regional Finance Company of Georgia, LLC   
BB & T    XXXXXXXXX    Winston Salem    NC    Depository    Regional Management
Corp.    BB & T    XXXXXXXXX    Winston Salem    NC    Depository    Regional
Finance Corporation of Tennessee    BB & T    XXXXXXXXX    Winston Salem    NC
   Depository    Regional Finance Corporation of North Carolina    Compass Bank
   XXXXXXXXX    Birmingham    AL    Depository    Regional Finance Corporation
of Texas    First Bank    XXXXXXXXX    Dickson    TN    Depository    Regional
Finance Corporation of Tennessee    First Bank NC, SC, VA    XXXXXXXXX   
Rockingham    NC    Depository    Regional Finance Corporation of North Carolina
   First Bank NC, SC, VA    XXXXXXXXX    Abingdon    VA    Depository   
Regional Finance Corporation of North Carolina    First Citizens    XXXXXXXXX   
Columbia    SC    Depository    Regional Finance Corporation of South Carolina
   FNB Community Bank    XXXXXXXXX    Midwest City    OK    Depository   
Regional Finance Company of Oklahoma, LLC    First National Bank    XXXXXXXXX   
Talladega    AL    Depository    Regional Finance Corporation of Alabama   
First National Bank of TN    XXXXXXXXX    Livingston    TN    Depository   
Regional Finance Corporation of Tennessee    First National Bank of TX   
XXXXXXXXX    Killeen    TX    Depository    Regional Finance Corporation of
Texas    First Tennessee Bank    XXXXXXXXX    Memphis    TN    Depository   
Regional Finance Corporation of Tennessee    International Bank and Commerce   
XXXXXXXXX    Laredo    TX    Depository    Regional Finance Corporation of Texas
   Liberty Savings and Loan    XXXXXXXXX    Enid    OK    Depository    Regional
Finance Company of Oklahoma, LLC    Merchants Bank    XXXXXXXXX    Jackson    AL
   Depository    Regional Finance Corporation of Alabama    NBSC    XXXXXXXXX   
Columbus    GA    Depository    Regional Finance Corporation of South Carolina
   RCB Bank    XXXXXXXXX    Ponca City    OK    Depository    Regional Finance
Company of Oklahoma, LLC    Southside    XXXXXXXXX    Tyler    TX    Depository
   Regional Finance Corporation of Texas    US Bank    XXXXXXXXX    Columbia   
TN    Depository    Regional Finance Corporation of Tennessee    Bank Of America
   XXXXXXXXX    Charlotte    NC    Reinsurance    RMC Reinsurance, Ltd.    Bank
Of America    XXXXXXXXX    Charlotte    NC    Payroll    Regional Management
Corp.    Sweep Bank Of America    XXXXXXXXX    Charlotte    NC    OK Checking   
Regional Management Corp.    Sweep Bank Of America    XXXXXXXXX    Charlotte   
NC    Master Depository    Regional Management Corp.    Bank Of America   
XXXXXXXXX    Charlotte    NC    Master Funding    Regional Management Corp.   



--------------------------------------------------------------------------------

Bank Name

  

Account

Number

  

City

  

State

  

Purpose

  

Company Name

  

Sweep

Account

Bank Of America    XXXXXXXXX    Charlotte    NC    Depository    Regional
Finance Corporation of South Carolina    Sweep Bank Of America    XXXXXXXXX   
Charlotte    NC    Depository    Regional Finance Corporation of Texas    Sweep
Bank Of America    XXXXXXXXX    Charlotte    NC    Depository    Regional
Finance Corporation of Texas    Sweep Bank Of America    XXXXXXXXX    Charlotte
   NC    Depository    Regional Finance Company of Oklahoma, LLC    Sweep Bank
Of America    XXXXXXXXX    Charlotte    NC    Depository    Regional Finance
Company of New Mexico, LLC    Sweep Bank Of America    XXXXXXXXX    Charlotte   
NC    Accounts Payable    Regional Finance Company of New Mexico, LLC    Sweep
Wells Fargo    XXXXXXXXX    Greenville    SC    Tax Payments and Other ACH
Debits    Regional Management Corp.    Wells Fargo    XXXXXXXXX    Greenville   
SC    Master Funding    Regional Management Corp.    Sweep Wells Fargo   
XXXXXXXXX    Greenville    SC    Insurance Refunds    Regional Management Corp.
   Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    AL Depository   
Regional Finance Corporation of Alabama    Wells Fargo    XXXXXXXXX   
Greenville    SC    GA Depository    Regional Finance Company of Georgia, LLC   
Wells Fargo    XXXXXXXXX    Greenville    SC    NC Depository    Regional
Finance Corporation of North Carolina    Wells Fargo    XXXXXXXXX    Greenville
   SC    NM Depository    Regional Finance Company of New Mexico, LLC    Wells
Fargo    XXXXXXXXX    Greenville    SC    TN Depository    Regional Finance
Corporation of Tennessee    Wells Fargo    XXXXXXXXX    Greenville    SC    SC
Depository    Regional Finance Corporation of South Carolina    Wells Fargo   
XXXXXXXXX    Greenville    SC    TX Depository    Regional Finance Corporation
of Texas    Wells Fargo    XXXXXXXXX    Greenville    SC    GA Checking   
Regional Finance Company of Georgia, LLC    Sweep Wells Fargo    XXXXXXXXX   
Greenville    SC    SC Checking    Regional Finance Corporation of South
Carolina    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    TX Checking   
Regional Finance Corporation of Texas    Sweep Wells Fargo    XXXXXXXXX   
Greenville    SC    NC Checking    Regional Finance Corporation of North
Carolina    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    NC Checking   
Regional Finance Corporation of North Carolina    Sweep Wells Fargo    XXXXXXXXX
   Greenville    SC    TN Checking    Regional Finance Corporation of Tennessee
   Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    AL Checking    Regional
Finance Corporation of Alabama    Sweep Wells Fargo    XXXXXXXXX    Greenville
   SC    Corporate AP    Regional Management Corp.    Sweep Wells Fargo   
XXXXXXXXX    Greenville    SC    TN Loan Solicitation    Regional Finance
Corporation of Tennessee    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC
   NC Loan Solicitation    Regional Finance Corporation of North Carolina   
Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    SC Loan Solicitation   
Regional Finance Corporation of South Carolina    Sweep Wells Fargo    XXXXXXXXX
   Greenville    SC    TX Loan Solicitation    Regional Finance Corporation of
Texas    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    GA Loan
Solicitation    Regional Finance Company of Georgia, LLC    Sweep Wells Fargo   
XXXXXXXXX    Greenville    SC    NM Checking    Regional Finance Company of New
Mexico, LLC    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    CRA
Depository    Credit Recovery Associates, Inc.    Sweep Wells Fargo    XXXXXXXXX
   Greenville    SC    NM Loan Solicitation    Regional Finance Company of New
Mexico, LLC    Sweep



--------------------------------------------------------------------------------

Bank Name

  

Account

Number

  

City

  

State

  

Purpose

  

Company Name

  

Sweep

Account

Wells Fargo    XXXXXXXXX    Greenville    SC    OK Loan Solicitation    Regional
Finance Company of Oklahoma, LLC    Sweep Wells Fargo    XXXXXXXXX    Greenville
   SC    AL Loan Solicitation    Regional Finance Corporation of Alabama   
Sweep Wells Fargo    XXXXXXXXX    Greenville    SC    VA Checking    Regional
Finance Company of Virginia, LLC    Sweep Wells Fargo    XXXXXXXXX    Greenville
   SC    VA Depository    Regional Finance Company of Virginia, LLC    Sweep
Wells Fargo    XXXXXXXXX    Greenville    SC    VA Loan Solicitation    Regional
Finance Company of Virginia, LLC    Sweep Wells Fargo    XXXXXXXXX    Greenville
   SC    VA Licensing    Regional Finance Company of Virginia, LLC    Wells
Fargo    XXXXXXXXX    Greenville    SC    RMC (for insurance ACH credits)   
Regional Management Corp.    Sweep Wells Fargo    XXXXXXXXX    Greenville    SC
   RMC Reinsurance Depository    RMC Reinsurance, Ltd.    Wells Fargo   
XXXXXXXXX    Greenville    SC    SC Trust CRA for Licensing Purposes    Credit
Recovery Associates, Inc.    Wells Fargo    XXXXXXXXX    Greenville    SC    NM
Account for Licensing Purposes    Regional Finance Company of New Mexico, LLC   
Wells Fargo    XXXXXXXXX    Greenville    SC    MO Account for Licensing
Purposes    Regional Finance Company of Missouri, LLC    Wells Fargo   
XXXXXXXXX    Greenville    SC    GA Account for Licensing Purposes    Regional
Finance Company of Georgia, LLC    Wells Fargo    XXXXXXXXX    Greenville    SC
   Depository    Regional Management Receivables LLC    Wells Fargo    XXXXXXXXX
   Minneapolis    MN    Collection    Regional Management Receivables LLC   
Wells Fargo    XXXXXXXXX    Minneapolis    MN    Reserve    Regional Management
Receivables LLC   



--------------------------------------------------------------------------------

SCHEDULE 8.3

GUARANTIES

None.



--------------------------------------------------------------------------------

SCHEDULE 8.6

DEBT

None.